Exhibit 10.1


HASBRO, INC.
RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN
STOCK OPTION AGREEMENT FOR EMPLOYEES
[            ], 2013 GRANT


AGREEMENT, made effective as of [          ], 2013, by and between HASBRO, INC.,
a Rhode Island corporation (the "Company") and the designated option grant
recipient (the "Optionee").
WHEREAS, Optionee is an employee of the Company or of a direct or indirect
subsidiary of the Company and is eligible to participate in the Company's
Restated 2003 Stock Incentive Performance Plan, as amended (the "Plan"), and
WHEREAS, contingent upon and in consideration for the Optionee having executed
and delivered to the Company's designated contact no later than [            ],
2013 a Non-Competition, Non-Solicitation and Confidentiality Agreement between
the Optionee and the Company in the form provided to the Optionee by the
Company, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board") acting in accordance with the provisions of the
Plan is granting to Optionee a non-qualified stock option to purchase the
specified number of shares of Common Stock of the Company, par value $.50 per
share (the "Common Stock"), at a price determined by said Committee to be not
less than the fair market value of such Common Stock on the date of said grant,
subject to and upon the terms and conditions set forth in the Plan and as
hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:
W I T N E S S E T H:
1.            Contingent upon and in consideration for the Optionee having
executed and delivered to the Company's designated contact no later than
[                   ], 2013 a Non-Competition, Non-Solicitation and
Confidentiality Agreement (the "Non-Compete Agreement") between the Optionee and
the Company in the form provided to the Optionee by the Company, the Company
hereby grants to the Optionee effective on [           ], 2013, pursuant to the
Plan, a copy of which is attached hereto as Appendix A and the provisions of
which are incorporated herein as if set forth in full, a stock option to
purchase all or any part of the number of shares of Common Stock (the "Shares"),
described in Paragraph 3 below (the "Option"), subject to and upon the terms and
conditions set forth in the Plan and the Non-Compete Agreement and the
additional terms and conditions hereinafter set forth.  The Option is evidenced
by this Agreement.  In the event of any inconsistency between the provisions of
this Agreement and the provisions of the Plan, the provisions of the Plan shall
govern. Terms used herein and not otherwise defined shall have the meaning set
forth in the Plan.  For the avoidance of doubt, if the Optionee has not executed
and delivered to the Company's designated contact the Non-Compete Agreement on
or before [         ], 2013 the Option represented by this Agreement will never
take effect and will be null and void.
2.            By accepting this award the Optionee hereby acknowledges and
agrees that (i) this Option, and any shares the Optionee may acquire under this
Option in the future or any of the proceeds of exercising this Option or selling
any shares acquired pursuant to this Option, as well as any other incentive
compensation the Optionee is granted after adoption of the Clawback Policy, are
subject to the Company's Clawback Policy, which was adopted by the Company's
Board of Directors in October 2012, and (ii) this Option, and any shares the
Optionee may acquire under this Option in the future or any of the proceeds of
exercising this Option or selling any shares acquired pursuant to this Option,
as well as any other incentive compensation the Optionee is granted after
adoption of the Clawback Policy, will be subject to the terms of such Clawback
Policy, as it may be amended from time to time by the Board in the future.  Such
acknowledgement and agreement was a material condition to receiving this Option,
which would not have been granted to the Optionee otherwise.
3.            This Agreement relates to an Option to purchase the specified
number of shares which have been communicated to the Optionee at an exercise
price of $[     ] per share (the "Exercise Price Per Share").  (Hereinafter, the
term "Exercise Price" shall mean the Exercise Price Per Share multiplied by the
number of shares being exercised.)  Subject to the provisions of the Plan and of
this Agreement, the Optionee shall be entitled to exercise the Option on a
cumulative basis until the day preceding the seventh anniversary of the date of
the grant in accordance with the following schedule:
              
    

Period 
Cumulative
Percent of Option
Exercisable
[          ] to [          ]  0% [          ] to [          ]  33 1/3% [        
 ] to [          ]  66 2/3% [          ] to [          ]  100%



In determining the number of shares exercisable in accordance with the above
table, fractional shares shall be disregarded.
4.             In the event that Optionee wishes to purchase any of the shares
then purchasable under the Option as provided in Paragraph 3 hereof, Optionee
shall deliver or shall transmit  to the Company or to the Company's designee, in
the manner designated by or on behalf of the Company, a notice in the form
and/or in the manner designated by or on behalf of the Company or its designee,
as the same may be amended or supplemented from time to time by or on behalf the
Company, together with a check payable to Hasbro, Inc. or its designee, if
applicable, (or accompanied by wire transfer to such account of the Company or
its designee as the Company may designate) in United States dollars, in the
aggregate amount of the Exercise Price, or shares of Common Stock held by the
Optionee for at least six (6) months (duly endorsed to the Company or its
designee, if applicable, or accompanied by an executed stock power, in each case
with signatures guaranteed by a bank or broker if required by the Company or its
designee) having a Fair Market Value (as defined in the Plan) equal to the
Exercise Price, or a combination of such shares having a Fair Market Value less
than the Exercise Price and a check in United States dollars for the balance of
the Exercise Price.
Unless an Optionee shall have made advance alternative arrangements satisfactory
to the Company, or to the Company's designee, each Optionee shall deliver to the
Company or its designee, together with the required notice of exercise and
payment of the Exercise Price as aforesaid, a check payable to Hasbro, Inc. or
its designee, if applicable, or a wire transfer to such account of the Company
or its designee, if applicable, as the Company may designate, in United States
dollars, in the amount of any withholding required by law for any and all
federal, state, local or foreign taxes payable as a result of such exercise.
 Each Optionee shall consult with the Company or the Company's designee in
advance of the exercise so as to determine the amount of withholding taxes due.
 An Optionee may also elect to satisfy any withholding taxes payable as a result
of such exercise (the "Taxes"), in whole or in part, either (i) by having the
Company or its designee withhold from the shares of Common Stock to be issued
upon exercise of the Option or (ii) delivering to the Company or its designee
shares of Common Stock already owned by the Optionee and held by the Optionee
for at least six (6) months (represented by stock certificates duly endorsed to
the Company or accompanied by an executed stock power in each case with
signatures guaranteed by a bank or broker to the extent required by the Company
or its designee), in each case in an amount whose Fair Market Value on the date
of exercise is either equal to the Taxes or less than the Taxes, provided that a
check payable to Hasbro, Inc. or its designee, if applicable, or a wire transfer
to such account of the Company or its designee as the Company may designate, in
United States dollars for the balance of the Taxes is also delivered to the
Company, or its designee, at the time of exercise.
In addition, the Optionee shall comply with such other requirements and provide
such additional information and documentation as is reasonably required by the
Company, or the Company's designee, to process any exercise of this option and
resulting delivery of shares.  As soon as practicable after receipt of the
notice of exercise, Exercise Price, Taxes, and such other information and
documentation as the Company or its designee shall require, the Company or its
designee shall deliver or cause to be delivered to Optionee the shares in
respect of which the Option was so exercised (less any shares deducted to pay
Taxes in accordance with Optionee's election).
5.            (a)   If an Optionee who is an employee of the Company or of a
direct or indirect subsidiary of the Company retires at his or her Normal
Retirement Date (as defined below), or an Optionee with at least one year of
Credited Service of the Company suffers a permanent physical or mental
disability (as defined below) or dies, in each case without the Optionee having
fully exercised any Option granted to the Optionee, then the Optionee, the
executor, administrator or trustee of the Optionee's estate, or the Optionee's
legal representative, as the case may be, shall have the right to exercise any
Option under the Plan, for a period of not more than one (1) year after such
retirement, such disability, or in the case of death, the appointment and
qualification of such executor, administrator or trustee (except that in no
event other than death may such Option be exercised  later than the day
preceding the seventh anniversary of the date of the grant of such Option).  In
each such case, the Option will be exercisable with respect to all or any part
of the number of shares to which the Option relates, whether or not said Option
was fully exercisable in accordance with the schedule set forth in Section 3 of
this Agreement as of the date of such retirement, disability or death.
 Thereafter, such Option, to the extent not so exercised during such one-year
period shall be deemed to have expired regardless of the expiration date
otherwise specified in Section 2 hereof.
(b)            If an Optionee who is an employee of the Company or of a direct
or indirect subsidiary of the Company retires at an Early Retirement Date (as
defined below), without the Optionee having fully exercised any Option granted
to him or her, the Optionee shall have the right to exercise the unexercised
portion of any Option theretofore granted, but only to the extent said Option
was then exercisable in accordance with the schedule set forth in Section 3 of
this Agreement, for a period of not more than three (3) months after the date of
early retirement (but in no event shall the exercise period extend beyond the
day preceding the seventh anniversary of the date of grant of the Option).
Thereafter, the Option, to the extent not exercised during such three-month
period shall be deemed to have expired, regardless of the expiration date
otherwise specified in Section 3 hereof.
(c)            If an Optionee ceases to be employed by the Company or by a
direct or indirect subsidiary of the Company for any reason other than the
reasons set forth in subsections (a), (b) and (d) of this Section 5, he or she
shall have the right to exercise the unexercised portion of any Option
theretofore granted to Optionee, but only to the extent said Option was then
exercisable in accordance with the schedule set forth in Section 3 of this
Agreement as of the date of termination, for a period of not more than three (3)
months after any such termination, but not, in any event, later than the day
preceding the seventh anniversary date of the grant of such Option.  Thereafter,
such Option, to the extent not so exercised during such three-month period,
shall be deemed to have expired, regardless of the expiration date otherwise
specified in Section 3 hereof.
For purposes of subsections (a) and (b) above:
*            A year of "Credited Service" shall mean a calendar year in which
the Optionee is paid for at least 1,000 hours of service (as defined in the
frozen Hasbro Pension Plan) as an employee of the Company or of a subsidiary of
the Company.  A Optionee does not need to be, or have been, a participant in the
Hasbro Pension Plan.
*            "Early Retirement Date" shall mean:  the day on which an Optionee
who has attained age fifty-five (55), but has not reached age sixty-five (65),
with ten (l0) or more years of Credited Service, retires.  An Optionee is
eligible for early retirement on the first day of the calendar month
coincidental with or immediately following the attainment of age fifty-five (55)
and the completion of ten (l0) years of Credited Service, and "early retirement"
shall mean retirement by an eligible Optionee at the Early Retirement Date.
*            "Normal Retirement Date" shall mean:  the day on which an Optionee
who has attained age sixty-five (65) with five (5) or more years of Credited
Service, retires. An Optionee is eligible for normal retirement on the first day
of the calendar month coincident with or immediately following the Optionee's
attainment of age sixty-five (65) and completion of five (5) or more years of
Credited Service, and "normal retirement" shall mean the retirement by an
eligible Optionee at the Normal Retirement Date.
*            "permanent physical or mental disability" shall mean:  an
Optionee's inability to perform his or her job or any position which the
Optionee can reasonably perform with his or her background and training by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or to be of long, continued and indefinite duration.
(d)  Notwithstanding the foregoing, the Optionee acknowledges and agrees that
this Option, and any and all rights the Optionee may have hereunder, including
any rights with respect to any portion of this Option which may have vested in
accordance with the Schedule set forth in Section 3 above, shall terminate
immediately upon a termination of the Optionee's employment with the Company for
cause or for any such other reason that casts such discredit on the Optionee as
to make termination of the Option appropriate.  Whether an Optionee has been
terminated for cause or for such other reason that casts such discredit on the
Optionee as to make termination of the Option appropriate will be determined by
the Administrator in its sole discretion, and in making this determination the
Administrator will not be limited by any definition of "Cause" which appears in
the Plan.  The Optionee's agreement to the terms in this Section 5(d) are a
material condition to the grant of this Option and this Option would not be
granted to the Optionee if the Optionee did not agree to such terms.
6.            The adjustment provisions set forth in Section 8 of the Plan shall
apply to this Option.
7.            This Option shall not be transferable by the Optionee, in whole or
in part, except in accordance with Section 7 of the Plan, and shall be
exercisable only as hereinbefore provided.  Any purported assignment, transfer,
pledge, hypothecation or other disposition of the Option or any interest therein
contrary to the provisions of the Plan, and the levy of any execution to, or the
attachment or similar process upon, the Option or any interest therein, shall be
null and void and without effect.
8.            Subject to the applicable provisions of the Plan, and particularly
to Section 7 of the Plan, this Agreement shall be binding upon and shall inure
to the benefit of Optionee, Optionee's successors and permitted assigns, and the
Company and its successors and assigns.
9.            In connection with a Change in Control the Option will be treated
in the manner set forth in the Plan, as such Plan has been amended by the
Company's shareholders through the date of such Change in Control.  The
recipient hereby acknowledges and agrees that in furtherance of this, if the
shareholders of the Company approve an amendment to the Plan (the "Amendment")
at the upcoming May 2013 Annual Meeting of Shareholders, then upon and following
a Change in Control the Option will be treated in the manner set forth in such
amendment
10.            This Agreement shall be construed and enforced in accordance with
the internal laws of the State of Rhode Island and Providence Plantations and
applicable Federal law.


IN WITNESS WHEREOF, the Company and the Optionee have entered into this
Agreement effective as of the day and year first above written.  By accepting
the terms of the award represented by this Agreement through an electronic form
offered by the Company, or the Company's designee, the Optionee hereby agrees to
the terms of this Agreement with the same effect as if the Optionee had signed
this Agreement.




HASBRO, INC.


By: /s/ Brian Goldner
           Brian Goldner
           President and Chief Executive Officer




By: _________________________
Optionee




